COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Beales
Argued at Salem, Virginia


FRANK DWAIN VAUGHT
                                                               MEMORANDUM OPINION * BY
v.      Record No. 2090-08-3                                   JUDGE RANDOLPH A. BEALES
                                                                   NOVEMBER 10, 2009
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                                 Robert M.D. Turk, Judge

                  (Mark Q. Anderson, on brief), for appellant. Appellant submitting
                  on brief.

                  Josephine F. Whalen, Assistant Attorney General (William C. Mims,
                  Attorney General; Joanne V. Frye, Assistant Attorney General, on
                  brief), for appellee.


        Frank Dwain Vaught (appellant) was convicted by the trial court of fraudulently altering,

falsifying, or forging a certificate of title, in violation of Code § 46.2-605. Appellant argues on

appeal that the evidence was insufficient to find that he had the requisite intent to defraud under this

statute. We disagree with appellant’s argument and, for the following reasons, affirm the

conviction.

                                           I. BACKGROUND

        This case involves the certificate of title for a 1988 Jeep Comanche pickup truck (the

Comanche). Section A of the certificate of title, which was entered into evidence at trial, indicates

that James Albert Jeffries (Jeffries Sr.) was the seller of the Comanche and that appellant was the

buyer. It is undisputed, however, that Jeffries Sr. did not sell or otherwise transfer the Comanche to


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
appellant. Furthermore, the parties agree that Jeffries Sr. gave the vehicle as a gift to his son, James

Jeffries Jr. (Jeffries Jr.). Jeffries Jr. accepted physical possession of the Comanche and its certificate

of title from his father, but he never signed the certificate of title.

        At the time of the gift from his father, Jeffries Jr. rented a bedroom in a home owned by

Farouk Ijaz. Jeffries Jr. kept the certificate of title to the Comanche in his dresser drawer.

Appellant also lived in the home, working for Ijaz in various capacities.

        On September 16, 2007, Jeffries Jr. drove the Comanche to a court date. Prior to departing,

he apparently affixed to the Comanche license plates actually belonging to Ijaz’s Mercedes

automobile. When Ijaz discovered this, he called the police. Ijaz then took the Comanche’s

certificate of title from Jeffries Jr.’s dresser drawer. Before the police arrived, appellant signed the

certificate of title at Ijaz’s request, thereby indicating that appellant was the buyer or, at least, the

owner of the Comanche.

        Appellant told a special agent from the Department of Motor Vehicles, who later

investigated the matter, that he believed Jeffries Jr. had given the Comanche to Ijaz for nonpayment

of rent. Appellant claimed that he signed the certificate of title at Ijaz’s request, believing that Ijaz,

as a habitual offender, could not sign the certificate of title. Appellant never claimed that either

Jeffries Sr. or Jeffries Jr. gave or sold him the Comanche.

        At trial, appellant testified that he signed the certificate of title as the buyer of the Comanche

in his capacity as Ijaz’s driver and that he signed it only because he and Ijaz believed that it was

illegal to hold an open title to a vehicle. In his testimony, appellant denied Ijaz’s habitual offender

status was a consideration. Appellant acknowledged that he neither received the Comanche as a gift

nor purchased it.

        The trial court found that appellant signed the certificate of title with the requisite intent to

defraud under Code § 46.2-605, although the intent to defraud might not have been directed at

                                                    -2-
Jeffries Jr. 1 Rather, the trial court found that appellant signed the certificate of title with the intent

to make the authorities responding to Ijaz’s call believe that he, rather than Ijaz, owned the vehicle –

even though appellant did not actually believe that he owned the vehicle. Thus, the trial court found

appellant guilty of the charged offense.

                                               II. ANALYSIS

        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003)

(quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light

most favorable to the Commonwealth, as we must since it was the prevailing party in the trial

court,” Riner v. Commonwealth, 268 Va. 296, 330, 601 S.E.2d 555, 574 (2004), “[w]e must

instead ask whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Crowder, 41 Va. App. at 663, 588 S.E.2d at 387 (quoting

Kelly v. Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)). See

also Maxwell v. Commonwealth, 275 Va. 437, 442, 657 S.E.2d 499, 502 (2008). “This familiar

standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Jackson, 443 U.S. at 319.

        Code § 46.2-605 states:

                Any person who (i) with fraudulent intent alters any certificate of
                title, salvage/nonrepairable certificate, or registration card issued
                by the Department or by any other state, (ii) with fraudulent intent,
                makes a false statement on any application for a certificate of title,
                salvage/nonrepairable certificate, or registration card issued by the
                Department or any other state, (iii) forges or counterfeits any

        1
         Appellant did not argue in the trial court, and does not argue on appeal, that the
fraudulent intent required under Code § 46.2-605 must be directed toward the owner of the
vehicle.
                                                -3-
                 certificate of title, salvage/nonrepairable certificate, or registration
                 card purporting to have been issued by the Department under the
                 provisions of this title or by any other state under a similar law or
                 laws or, with fraudulent intent, alters or falsifies, or forges any
                 assignment of title, or salvage/nonrepairable certificate, (iv) holds
                 or uses any certificate, registration card, or assignment, knowing
                 the same to have been altered, forged, or falsified, shall be guilty
                 of a Class 6 felony.

Appellant argues on appeal that the evidence was insufficient to prove beyond a reasonable

doubt that he violated this statute because, he claims, the Commonwealth failed to establish that

he acted with fraudulent intent.

          A person acts with fraudulent intent when he or she acts “with an evil intent, or with the

specific intent to deceive or trick.” Burrell v. Commonwealth, 50 Va. App. 72, 86, 646 S.E.2d

35, 42 (2007). Although making a false statement is not proof, in itself, of intent to defraud, see

Orr v. Commonwealth, 229 Va. 298, 301, 329 S.E.2d 30, 32 (1985), such intent “may, and often

must, be inferred from the facts and circumstances in a particular case.” Ridley v.

Commonwealth, 219 Va. 834, 836, 252 S.E.2d 313, 314 (1979). The question of intent typically

rests with the finder of fact. Nobles v. Commonwealth, 218 Va. 548, 551, 238 S.E.2d 808, 810

(1977).

          Appellant argues that he did not act with fraudulent intent when he signed the

Comanche’s certificate of title. Instead, appellant contends, the Commonwealth proved merely

that he signed the certificate of title at Ijaz’s request. Appellant claims that he believed that Ijaz

had the authority to make this request, and, citing Code § 46.2-628, which governs transfers of

certificates of title, appellant contends that he believed he was essentially a transferee of the

Comanche at the time he signed the certificate of title indicating he was the buyer of the vehicle.

Therefore, appellant argues that he signed the certificate of title without the specific intent to

commit fraud that was required for a conviction under Code § 46.2-605.



                                                   -4-
        However, appellant’s own trial testimony contradicts his argument on appeal. On

cross-examination, appellant testified accordingly:

                A I was not the buyer on that.

                Q Okay sir. In fact, the vehicle had not been given to you as a
                  gift, isn’t that correct?

                A No, it had not been given to me.

                Q In fact, that vehicle had not been transferred to you, or given to
                   you, or sold to you in any way whatsoever, isn’t that correct?

                A That’s correct.

        Thus, appellant acknowledged at trial that he signed the certificate of title – thereby

signifying that he was the buyer or the transferee of the Comanche – without believing that he was

actually the buyer or the transferee of the vehicle. Furthermore, although there was some testimony

establishing that appellant may have believed that Ijaz acquired the Comanche for use by the two

men “collectively,” no evidence at trial would necessitate a finding that appellant signed the

certificate of title believing he was an owner of the vehicle. There was no evidence that Ijaz gave

appellant the Comanche, or that appellant believed that Ijaz had given him the Comanche. In fact,

the only evidence, as noted, was in direct contradiction to such a theory – appellant did not believe

that he had been given the Comanche and knew he did not own it. Therefore, the trial court’s

factual finding that appellant had no intent of actually owning the Comanche when he signed its

certificate of title was not plainly wrong or without evidence to support it. See Smith v.

Commonwealth, 17 Va. App. 68, 71, 435 S.E.2d 414, 416 (1993).

        In addition, the undisputed evidence at trial established that appellant signed the certificate

of title while the authorities were en route.2 In light of this fact, a rational factfinder may reasonably


        2
          Appellant’s wife, who was a defense witness, testified that appellant signed the
certificate of title after Ijaz called the police.

                                                  -5-
infer that, at the time he signed the certificate of title, appellant intended to make the authorities

responding to Ijaz’s call believe that he owned the Comanche. By filling out and signing Section A

of the certificate of title as the buyer of the vehicle, appellant certainly indicated that he now owned

the vehicle. Viewing the evidence in the light most favorable to the Commonwealth, as we must

since it was the prevailing party below, a rational factfinder such as the trial court here could have

found that appellant’s actions evinced an intent to deceive or trick the investigating authorities

into believing that he (and not Ijaz) actually owned the Comanche. As appellant intended to

deceive or trick, he acted with the specific intent to defraud. See Burrell, 50 Va. App. at 86, 646

S.E.2d at 42.

        Because appellant signed the certificate of title as the buyer of the Comanche, even

though he did not actually believe that he was the buyer, the transferee, or, in any way, the new

owner of the vehicle at the time he signed the certificate of title, he acted with fraudulent intent

against the Commonwealth and the Virginia Department of Motor Vehicles. Therefore, because

we are unable to say that no rational factfinder could conclude that the evidence at trial proved

beyond a reasonable doubt that appellant violated Code § 46.2-605, we must affirm the

conviction.

                                            III. CONCLUSION

        For the foregoing reasons, we affirm appellant’s conviction.



                                                                                                Affirmed.




                                                   -6-